DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sane Harshad (U.S. 20140314130).
Regarding claims 1, 9, Sane discloses as shown in Figs. 1-3 and paragraph 0011-0026 a  system for transmitting and processing data for controlling a rotor blade actuator, the system comprising: - an actuating device (part of the actuator (39), paragraph 18), which is arranged in the rotating system (30) of the helicopter and is designed to actuate at least a first rotor blade actuator (39); - a first control device (32), which is arranged in the rotating system (30) and is coupled (figure 2, paragraph 18) by signaling technology to the actuating device (part of the actuator (39)); - a first sensor (38), which is 

Regarding claims 8, 16, Sane discloses as shown in Figs. 1-3 and paragraph 0011-0026 a  system for transmitting and processing data for controlling a rotor blade actuator, the system comprising: - an actuating device (part of the actuator (39), paragraph 18), which is arranged in the rotating system (30) of the helicopter and is designed to actuate at least a first rotor blade actuator (39); - a first control device (32), which is arranged in the rotating system (30) and is coupled (figure 2, paragraph 18) by signaling technology to the actuating device (part of the actuator (39)); - a first sensor (38), which is arranged in the rotating system (30) and is designed to detect at least a first control variable of the rotor blade actuator (39) in the time domain and to transmit this control variable in the time domain to the first control device (32) via a second signal-technology coupling (figure 2, paragraph 17);  wherein the first control device (32) is designed to receive the first control variable via the signal-technology coupling (figure 2, paragraph 17), to acquire an at least first manipulated variable in the time domain by means of the received control variable in the time domain and by means of an at least first control algorithm and to transmit this manipulated variable to the actuating device (part of the actuator (39)) via the first 
Regarding claims 2, 12, 14, Sane discloses all the features as discussed in claim 1 and further discloses at paragraph 21, figure 2, cell (40), second control device (42), transfer medium (50).
Regarding claims 3, 7, 13, 15, Sane discloses the features as discussed in claim 1 and further discloses at  paragraph 21, figure 2, cell (40), second control device (42), transfer medium (50), second sensor (48).
Regarding claims 4, 6, 10, Sane discloses the features as discussed in claim 1 and further discloses at  paragraph 21, figure 2, cell (40), "third" control device (42), transfer medium (50), "third" sensor (48 + 44). The feature that the "third" sensor detects a frequency signal of the main rotor is merely one of several inherent possibilities from which one would choose according to the circumstances inherently.
Regarding claims 5, 11, Sane discloses the claimed features in claim 1 and further discloses at  paragraph 21, figure 2, cell (40), "third" control device (42), transfer medium (50), second sensor (48).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661